Citation Nr: 0816213	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Patrick T. Hayes, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1954 to April 
1958. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the above claim.  
In April 2008, a hearing was held before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran was initially granted service connection for 
hearing loss in a November 2004 rating decision and was 
assigned a noncompensable rating under DC 6100, effective on 
August 2, 2004, the date his claim was received.  The veteran 
contends that his hearing loss is worse than it is currently 
rated.  

The veteran's VA treatment records indicate that he sought 
treatment for hearing loss in August 2006 and December 2006, 
when he requested that he be fitted for hearing aids.  
Audiogram testing was performed during those treatments; 
however, to date, the results of these audiograms have not 
been associated with the veteran's claims file.  Accordingly, 
on remand the RO/AMC should make arrangements to obtain the 
VA audiogram results, as well as schedule the veteran for a 
current VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
results of the audiological testing 
done at the White River Junction VA 
Medical Center, specifically the 
audiogram tests performed on August 30, 
2006 and December 15, 2006.  Also, 
request any records related to hearing 
loss, including audiograms, dated since 
November 2007.

2.  Thereafter, schedule the veteran for 
a VA audiological examination.  The 
examiner should be provided with and 
review the veteran's claims folder in 
conjunction with the examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz for both 
ears.  

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

